Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on October 26, 2020.  Application No. 17/050,807, is a 371 of PCT/US19/29751, filed April 29, 2019, and claims the benefit of U.S. Provisional Application No. 62/664,020, filed April 27, 2018.  In an amendment filed October 26, 2020, Applicant canceled claims 10-12, 17-19, 26-33, 35-50, and 53.  Claims 1-9, 13-16, 20-25, 34, 51, and 52 are pending.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 16, 21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Khanzhin et al, U.S. Patent No. 8,242,134.  Khanzhin disclose the compound of formula (I) of the claims as well as pharmaceutical compositions thereof in its general form as presently construed.  See Khanzhin et al., ’134 patent, Col. 11, lns. 62-64, Compound 2i.  Pharmaceutical compositions of the compounds disclosed therein are described in Id. at Col. 5, lns. 4-10.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3, 6-9, 14-16, 21, 23-24, and 52 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention at the time the application was filed. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail so that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including: 
i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose; 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; 
iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 

Although, under Federal Circuit case law, there is no per se requirement of either examples or actual reduction to practice; and although, for original claims, under Wertheim, “[t]here is a strong presumption that an adequate written description of the claimed invention is present when the application is filed,” In re Wertheim, 541 F.2d 257, 263,191 USPQ 90, 97 (CCPA 1976), nevertheless, even an original claim may lack adequate written description, if an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the present case, that particularity is absent.
With respect to describing a specific polymorph by X-Ray Powder Diffraction (XRPD), a complete description of the XRPD to identify each unique polymorph is required.  According to Bhattacharya et al., Polymorphism in Pharmaceutical Solids: Thermoanalytical and Crystallographic Methods 334 (Brittain H. ed., 2d ed. Informa Healthcare USA, Inc. 2009) (1999), the appropriate number of XRPD peaks to identify a crystalline form is at least ten of the strongest.  Bhattacharya et al. explains that more than one unique polymorph may share similar XRPD peaks.  By providing a superposition of XRPD diffractograms from two polymorphs of ibandronate sodium, Bhattacharya et al. shows that different polymorphs of a given compound may share XRPD peaks, however, still be characterized as mutually exclusive polymorphs. (Id. 335.)  Similarly, Ivanisevic, I., Pharm. Form. Qual. 30-33, 32 (2011), shows two polymorphs of sulfamerazine that share major XRPD peaks.  Thus, because of the non-specificity of XRPD, more than a few XRPD peaks are required to clearly show possession of a specific polymorph.  
As presently construed claims 1-3, 6-9, 14-16, 21, 23-24, and 52 read on other mutually exclusive polymorphs of the same compound other than the alpha, beta, gamma, and amorphous forms the claims are intended to capture.  Furthermore, these other polymorphs may include similar XPRD peak(s).  Accordingly, polymorph(s) cannot be identified by a single XRPD peak.  Although, the specification demonstrates that the inventors’ had possession of certain unique polymorphs of the compound of formula (I), as demonstrated by the complete XRPD graphs shown in the Figures, the specification fails to demonstrate that the inventors had possession of other polymorphs as broadly claimed.  As taught by the art, possession of the specific alpha, beta, gamma, and amorphous forms as intended to be claimed must be defined by at least three XRPD peaks which are unique to the specifically claimed polymorphic forms.  
Claim Rejections - 35 USC § 101
Non-Statutory Use Claim
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 51 is also rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility. See MPEP 2173.05(q) 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 34 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 34 is drawn to a method treating.  The omitted steps are: what is being treated?  
Non-Statutory Use Claim
Claim 51 is rejected under 35 U.S.C. 112(b). Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  See MPEP 2173.05(q).
Conclusion
	Claims 1-3, 6-9, 14-16, 21, 23-25, 34, 51, and 52 are rejected.
Claims 4, 5, 13, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625